internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-112100-02 date date in re legend a b c d e f g h family company company company company partnership plr-112100-02 trust year dear this is in response to your private_letter_ruling request on behalf of a b c d e f g and h the taxpayers dated date the taxpayers request a ruling on whether the proposed contributions of shares of company adss defined below to one or more private_foundations or charitable_remainder trusts of which private_foundations are or may be remaindermen constitute contributions of qualified_appreciated_stock within the meaning of sec_170 of the internal_revenue_code the taxpayers request the following ruling ruling requested do the company adss that the taxpayers plan to contribute to the donees constitute qualified_appreciated_stock within the meaning of sec_170 of the internal_revenue_code conclusion yes the company adss that the taxpayers plan to contribute to the donees constitute qualified_appreciated_stock within the meaning of sec_170 facts immediately prior to the merger transactions described below partnership a general_partnership the sole partners of which are the taxpayers and trustees of trusts for the benefit of the taxpayers under the trust owned common shares of company for a period exceeding one year in year company company and company completed a series of merger transactions which resulted in the formation of company the merger pursuant to the merger partnership received company american depository shares adss in exchange for its company common shares an ads is issued by as u s depository bank and represents an interest in the underlying ordinary shares of a non- u s company an ads is evidenced by an american depository receipt an adr an adr is a negotiable receipt issued in certificate form representing an ads the plr-112100-02 holder of an adr is entitled to demand delivery of the underlying shares each company ads represents one ordinary share of company the number of company adss received was determined pursuant to a specific exchange ratio for each company common share owned the company adss are traded on the new york stock exchange the company adss are the equivalent of an adr pursuant to the merger agreement which states that direct holders of company adss whose ownership is registered on the books of the depository are company adr holders partnership is prepared to distribute a portion of its company adss to the trustees of trust and the trustees of trust in turn are prepared to distribute those company adss to the taxpayers the taxpayers presently intend to contribute some company adss to one or more private_foundations or charitable_remainder trusts of which private_foundations may be the remaindermen the donees at the time of the contributions the foundations will be private_foundations within the meaning of sec_509 and not foundations described in sec_170 each charitable_remainder_trust will be for the benefit of a taxpayer or a taxpayer and one or more family members of the taxpayer or just for one or more family members of a taxpayer for a specified period and at the end of such period will terminate and the assets will pass to one or more charitable organizations which may be private_foundations it is anticipated that the basis of the company ads to be contributed by each taxpayer will be less than the fair_market_value on the dates of the contributions the total value of the company ads to be contributed to the donees by all of the taxpayers will be less than in value of the outstanding company stock including adss the company adss that the taxpayers propose to contribute are subject_to certain contractual and statutory limitations on their transferability in connection with the merger partnership certain taxpayers and other members of the family and other entities related to the family the family shareholders entered into the governance agreement with company under the governance agreement the family shareholders may contribute company adss to the donees without restriction such contributed company adss may be sold by the donees without restriction the company adss acquired by donees pursuant to the proposed transaction will be subject_to rule of the general rules and regulations promulgated under the securities act of as amended the securities act because such securities were originally acquired in the merger the merger constituted a rule a transaction under that rule rule of the securities act imposes certain limitations on the offer or sale of securities acquired in a rule a transaction in general_rule of the securities act c f_r provides that securities acquired in a rule plr-112100-02 a transaction such as the merger may be resold without the selling party being deemed an underwriter of registered securities under the securities act if certain provisions of rule are followed in particular the following conditions must be met adequate current information is available about the issuer of the securities prior to resale the amount of restricted securities sold in any three-month period is limited to the greater of i one percent of the shares outstanding as shown by the then most recent report or statement published by the issuer and ii the average weekly reported trading volume of the shares during the four calendar weeks preceding the sale and the securities may only be sold in brokers transactions within the meaning of sec_4 of the act the taxpayers have taken steps to ensure that the donees will be able to sell the contributed adss in compliance with rule the taxpayers represent that the aggregate contributions to the donees will be limited such that the total number of company adss contributed by the taxpayers to the donees including any adss already held by donees will be substantially less than of the shares outstanding of company as shown by the most recent report or statement published by company the taxpayers also represent that contributions will be made by the donees only at such times when to the best of their knowledge there will not be any proposed recapitalization tender or exchange_offer stock repurchase program or similar plan that would have the effect of substantially reducing the number of outstanding shares of company within the 3-month period following the contribution the taxpayers will prior to the proposed contribution provide a statement to the donees that the requirements of rule are met for all transfers of the company adss by the taxpayers and that the taxpayers will not take any steps that will prevent the donees from making transfers of company adss free of any rule resale restrictions the taxpayers represent that at the time of the contributions the contributed company adss i in the hands of each of partnership and the taxpayers will be deemed under sec_1223 to have been held by each of partnership and the taxpayers for more than one year from the date such adss were acquired by each of them and ii will not come within any of the exceptions set forth in subsections through of sec_1221 in addition the taxpayers anticipate that the fair_market_value of the company adss on the contribution date will be more than the adjusted_basis of the adss plr-112100-02 law sec_170 of the code allows a deduction for any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_1_170a-1 of the income_tax regulations states that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and paragraph a of sec_1_170a-4 sec_170 of the code provides that in the case of charitable_contributions to or for_the_use_of a private_foundation as defined in sec_509 other than a private_foundation described in sec_170 the amount of the charitable_contribution of property otherwise taken into account under sec_170 is reduced by the amount of gain that would have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of the contribution sec_170 of the code states that sec_170 does not apply to any contributions of qualified_appreciated_stock sec_170 of the code defines qualified_appreciated_stock except as provided in sec_170 to mean any stock of a corporation i for which as of the date of the contribution market quotations are readily available on an established_securities_market and ii which is capital_gain_property as defined in sec_170 sec_170 of the code provides that in the case of any donor the term qualified_appreciated_stock shall not include any stock of a corporation contributed by the donor in a contribution to which sec_170 applies determined without regard to sec_170 to the extent that the amount of the stock so contributed when increased by the aggregate amount of all prior such contributions by the donor of stock in such corporation exceeds percent in value of all of the outstanding_stock of such corporation for purposes of sec_170 an individual shall be treated as making all contributions made by any member of his family as defined in sec_267 sec_170 sec_170 of the code defines the term capital_gain_property to mean with respect to any contribution any capital_asset the sale of which at its fair_market_value at the time of the contribution would have resulted in gain which would have been long-term_capital_gain sec_1222 of the code defines long-term_capital_gain to mean gain from the sale_or_exchange of a capital_asset held for more than one year if and to the extent the gain is taken into account in computing gross_income plr-112100-02 sec_1221 of the code defines the term capital_asset to mean property held by the taxpayer whether or not connected with his trade_or_business but does not include stock_in_trade certain property used in a trade_or_business certain property that is the product of the taxpayer's personal efforts accounts or notes receivable certain publications of the united_states government certain commodities derivative financial instruments certain hedging_transactions and certain supplies analysis for stock to be qualified_appreciated_stock it must meet the requirements of sec_170 of the code sec_170 requires that market quotations for the stock be readily available on an established_securities_market as of the date of the contribution the market quotations requirement has the same meaning for the purpose of defining qualified_appreciated_stock and in determining when securities are publicly traded so as to exempt a donor from the substantiation requirements of sec_1_170a-13 todd v commissioner 118_tc_354 date the definition of an established_securities_market for purposes of determining when securities are publicly traded so as to exempt a donor from the substantiation requirements is in sec_1_170a-13 of the regulations sec_1_170a-13 provides that for purposes of sec_1_170a-13 market quotations are readily available on an established_securities_market with respect to a security if the security is listed on the new york stock exchange the american stock exchange or any city or regional exchange in which quotations are published on a daily basis including foreign securities listed on a recognized foreign national or regional exchange in which quotations are published on a daily basis company adss are traded on the new york stock exchange accordingly market quotations for company adss are readily available on an established_securities_market we further conclude that company adss are stock for purposes of sec_170 an ads is issued by a u s depository bank and represents an interest in the underlying ordinary shares of a non-u s company an ads is evidenced by an american depository receipt an adr an adr is a negotiable receipt issued in certificate form representing an ads the holder of an adr is entitled to demand delivery of the underlying shares each company ads represents one ordinary share of company the company adss are the equivalent of an adr pursuant to the merger agreement which states that direct holders of company adss whose ownership is registered on the books of the depository are company adr holders the service has interpreted adrs to be treated as shares of stock for various tax purposes such as the foreign_tax_credit revrul_65_218 1965_2_cb_566 and the interest equalization tax revrul_72_271 1972_1_cb_369 therefore for purposes of plr-112100-02 sec_170 company adss are stock for which market quotations are readily available on an established_securities_market the taxpayers represent that the taxpayers have taken steps to ensure that the donees will be able to sell the contributed adss in compliance with rule the taxpayers also represent that the aggregate contributions of the donees will be limited such that the total number of company adss contributed by the taxpayers to the donees including any adss already held by the donees will be substantially less than of the shares outstanding of company as shown by the most recent report or statement published by company the taxpayers also represent that contributions will be made to the donees only at such times when to the best of their knowledge there will not be any proposed recapitalization tender or exchange_offer stock repurchase program or similar plan that would have the effect of substantially reducing the number of outstanding shares of company within the 3-month period following the contribution the taxpayers represent that the taxpayers will prior to the proposed contribution provide a statement to the donees that the requirements of rule are met for all transfers of the company adss by the taxpayers and that the taxpayers will not take any steps that will prevent the donees from making transfers of company adss free of any rule resale restrictions the taxpayers also represent that under the governance agreement the family shareholders may contribute company adss to the donees without restriction and that such contributed company adss may be sold by the donees without restriction based on the taxpayers’ representations we conclude that the adss that the taxpayers plan to contribute to the donees constitute stock for which for purposes of sec_170 market quotations are readily available on an established_securities_market to meet the requirements of sec_170 of the code the shares must be capital_gain_property within the meaning of sec_170 which means that the shares would have to result in long-term_capital_gain if sold at their fair_market_value under sec_1222 long-term_capital_gain results from the sale of a capital_asset held for more than one year the taxpayers represent that at the time of the contribution the contributed company adss i in the hands of each of partnership and the taxpayers will be deemed under sec_1223 to have been held by each of partnership and the taxpayers for more than one year from the date such adss were acquired by each of them and ii will not come within any of the exceptions set forth in subsections through of sec_1221 in addition the taxpayers anticipate that the fair_market_value of the company adss on the contribution date will be more than the adjusted_basis of the adss based upon the taxpayers’ representations we conclude that the company adss that will be contributed to the donees represent long-term_capital_gain property within the meaning of sec_170 and taxpayers’ contribution of the shares will meet the requirements of sec_170 plr-112100-02 since clauses i and ii of sec_170 are met and taxpayers will not contribute more than percent within the meaning of sec_170 of all outstanding_stock of company to the donees we conclude that the company adss that the taxpayers plan to contribute to the donees are qualified_appreciated_stock as defined in sec_170 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose an extra copy of the letter for this purpose also enclosed is another copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely karin g gross senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures
